Case 8:20-cv-01385-CJC-KES Document 73 Filed 08/19/21 Page 1 of 2 Page ID #:470
   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   9
   10 BENJAMIN KARTER                               Case No.:
                                                    8:20−cv−01385−CJC−KES
   11                   Plaintiff(s),
                v.
   12
        EPIQ SYSTEMS, INC., et al.
   13                                                SCHEDULING ORDER
   14
   15                  Defendant(s).

   16
   17
   18
   19          The Court, having reviewed the pleadings and the parties' submissions
   20    pursuant to Federal Rule of Civil Procedure 26(f), now ORDERS as follows:
   21          [1] All discovery, including discovery motions, shall be completed by
   22    June 23, 2022. Discovery motions must be filed and heard prior to this date.
   23          [2] The parties shall have until August 22, 2022 to file and have heard all
   24    other motions, including motions to join or amend the pleadings.
   25          [3] A pretrial conference will be held on Monday, October 24, 2022 at 03:00 PM.
   26    Full compliance with Local Rule 16 is required.
   27          [4] The case is set for a jury trial, Tuesday, November 1, 2022 at 08:30 AM.
   28    ///

                                                  −1−
Case 8:20-cv-01385-CJC-KES Document 73 Filed 08/19/21 Page 2 of 2 Page ID #:471
   1
            [5] The parties are referred to ADR Procedure No. 3 − Private Mediation.
   2    The parties shall have until July 7, 2022 to conduct settlement proceedings.
   3    The parties shall file with the Court a Joint Status Report no later than five (5) days
   4    after the ADR proceeding is completed advising the Court of their settlement

   5    efforts and status.
            [6] Plaintiff shall have until January 24, 2022 to file and have heard any
   6
        class certification motion.
   7
            IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of
   8
        this Order on counsel for the parties in this matter.
   9
   10
           IT IS SO ORDERED.
   11
   12 DATED: August 19, 2021
   13                                       Cormac J. Carney
                                            United States District Judge
   14
   15
   16   cc: ADR OFFICE

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                −2−
